Title: To Thomas Jefferson from David S. Franks, 31 March 1786
From: Franks, David Salisbury
To: Jefferson, Thomas



Dear Sir
Madrid 31. March 1786

I have the honor of inclosing a Letter to you which came under cover of one which you was so good as to forward to me from Paris addressed by a Person who I have not the pleasure of being very well known to and who Stiles me Secretary to the American Embassy in France; three years have now elapsed Since I saw the Gentleman who writes the Letter. He tells me that he wishes to use your interest in settling some Business at Court, and begs as he has married an American Lady that your Excellency would consider him as an American, treat him accordingly. I shall do myself the Honor of writing to you again and am the mean time Your Excellencys most obdt. obliged humble servant,

Davd. S. Franks

 